PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MCLEAN CONTRACTING COMPANY,           
               Plaintiff-Appellee,
                 v.                              No. 01-1542
WATERMAN STEAMSHIP CORPORATION,
             Defendant-Appellant.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Tommy E. Miller, Magistrate Judge.
                          (CA-00-525-2)

                      Argued: December 4, 2001

                      Decided: January 14, 2002

     Before WILKINSON, Chief Judge, and WILLIAMS and
                 GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Chief Judge Wilkinson and Judge Gregory joined.


                             COUNSEL

ARGUED: Carl David Gray, HUNTON & WILLIAMS, Norfolk,
Virginia, for Appellant. Edward James Powers, VANDEVENTER
BLACK, L.L.P., Norfolk, Virginia, for Appellee. ON BRIEF: Julia
E. Keller, HUNTON & WILLIAMS, Norfolk, Virginia, for Appel-
lant. Carter T. Gunn, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia, for Appellee.
2           MCLEAN CONTRACTING v. WATERMAN STEAMSHIP
                              OPINION

WILLIAMS, Circuit Judge:

   McLean Contracting Company (McLean) filed this maritime claim
against Waterman Steamship Corporation (Waterman) in the United
States District Court for the Eastern District of Virginia, seeking dam-
ages arising from an allision between a barge, which was operated by
Waterman, and the Newport River Railroad Bridge, which McLean
was responsible for repairing. After a bench trial, the United States
Magistrate Judge entered judgment in favor of McLean.1 On appeal,
Waterman argues that the magistrate judge improperly excluded evi-
dence and applied an improper presumption of fault. For the reasons
that follow, we affirm.

                                   I.

   During August 1998, McLean was engaged in replacing the New-
port River Railroad Bridge in Morehead City, North Carolina. On
August 22, 1998, the M/V SAM HOUSTON (the Sam Houston)
arrived in Morehead City. The Sam Houston discharged a number of
"LASH" barges, a type of barge used for the storage of cargo. One
of the LASH barges discharged from the Sam Houston was the CG-
5151, which was scheduled to be towed to South Carolina for ultimate
unloading of its cargo. Waterman hired James River Towing Com-
pany to provide tug boats and labor to handle Waterman’s barges
while they were in Morehead City and hired Captain Robert M.
Glander to oversee the securing of the barges in Morehead City.

   Hurricane Bonnie swept through Morehead City during the early
morning of August 27, 1998. During the hurricane, CG-5151 broke
free from its moorings and allided with the Newport River Railroad
Bridge. McLean repaired the damage resulting from the allision,
incurring approximately $17,562.33 in out-of-pocket damages.

    1
   The parties consented to have their case tried before a magistrate
judge pursuant to 28 U.S.C.A. § 636(c)(1) (West 1993 & Supp. 2001).
            MCLEAN CONTRACTING v. WATERMAN STEAMSHIP                   3
                                   II.

   On February 23, 2001, following a pretrial conference, the district
court entered a final pretrial order, through which McLean and Water-
man each identified the disputed issues for trial and proffered oppos-
ing factual contentions. A few days prior to trial, the parties submitted
proposed findings of fact and conclusions of law to the magistrate
judge. In Waterman’s submission, it asserted for the first time that it
could not be liable for the acts or omissions of James River Towing
or Glander, in that each was a third-party contractor. McLean filed an
objection and moved to exclude evidence relating to Waterman’s
third-party contractor defense, arguing that because Waterman did not
identify this defense in the pretrial order, it was precluded from
asserting the defense at trial. After hearing argument, the magistrate
judge excluded evidence related to Waterman’s third-party contractor
defense. We review the magistrate judge’s determination that the pre-
trial order barred Waterman’s third-party contractor defense for abuse
of discretion. Karsten v. Kaiser Found. Health Plan, 36 F.3d 8, 12
(4th Cir. 1994) ("The control of the admission of evidence at trial is
an issue firmly within the control of the district court, and we review
its determinations only to be certain the court has not abused its dis-
cretion."); Hodges v. United States, 597 F.2d 1014, 1017 (5th Cir.
1979) ("[W]e ascribe to the trial court a broad discretion to preserve
the integrity and purpose of the pretrial order. . . .").

   Waterman contends that the district court’s reliance on the pretrial
order to exclude its third-party contractor defense was an abuse of
discretion because it improperly placed the burden upon Waterman to
disprove the agency relationships asserted by McLean. Waterman
correctly notes that, as a matter of settled agency law, the burden to
prove agency falls upon McLean once the issue is in dispute. See 3
Am. Jur.2d, Agency § 359, at 869 (2d ed. 1986) (stating that
"[w]henever the existence of the relationship of principal and agent
is in issue, the burden of proving the issue rests with the party who
asserts . . . the existence of the relationship."). The burden of proof
on issues that have been placed in dispute, however, is independent
of the burden to identify disputed issues. Cf. Gorlikowski v. Tolbert,
52 F.3d 1439, 1442-44 (7th Cir. 1995) (upholding the district court’s
exclusion of a defense theory for failure to include it in the pretrial
order, despite the fact that the plaintiff bore the burden of proof on
4           MCLEAN CONTRACTING v. WATERMAN STEAMSHIP
the issue). Requiring Waterman to point out that a dispute regarding
agency exists does not impermissibly shift the burden of proof on the
issue of agency; rather, it serves a legitimate interest of efficient judi-
cial administration and allows the court and the parties to focus on the
relevant issues for trial. See Fed. R. Civ. P. 16(c)(1) & notes to 1983
Amendment ("The reference in Rule 16(c)(1) . . . is intended to clarify
and confirm the court’s power to identify the litigable issues. It has
been added in the hope of promoting efficiency and conserving judi-
cial resources by identifying the real issues prior to trial, thereby sav-
ing time and expense for everyone."); Huey v. UPS, 165 F.3d 1084,
1085 (7th Cir. 1999) (holding that a local rule requiring the party to
identify disputed issues of material fact or waive arguments related to
those issues "contributes to the efficient management of judicial busi-
ness"); Morro v. City of Birmingham, 117 F.3d 508, 515 (11th Cir.
1997) (noting that "[t]he use of shotgun pleadings in civil cases is a
ubiquitous problem," making it "particularly important for district
courts to undertake the difficult, but essential, task of attempting to
narrow and define the issues before trial" (internal quotation marks
omitted)); Lexington Ins. Co. v. Cooke’s Seafood, 835 F.2d 1364,
1368 (11th Cir. 1988) ("Given the vast number of details competing
for the attention of a federal district judge, reducing all issues to writ-
ing before the pretrial conference substantially assists the trial court
in its ability to understand the issues and to prepare for trial.").

   The pretrial order and the pleadings made clear that McLean
intended to impute liability to Waterman for the acts of James River
Towing and Glander. Indeed, Waterman concedes that it was aware
that agency was an "integral element of McLean’s theory of liability
against Waterman." (Reply Br. at 5.) In the pretrial order, Waterman
stipulated that it was the "operator" of CG-5151. (J.A. at 14.) Further,
the pretrial order provided Waterman the opportunity to list all of the
triable issues, and Waterman listed the following: (1) whether
McLean had standing; (2) whether McLean was entitled to recovery
for economic loss absent physical damage to its property; (3) whether
Hurricane Bonnie was an Act of God; and (4) whether Waterman
acted reasonably to secure its barges. Notably absent from this list is
any reference to Waterman’s agency relationship, or lack thereof,
with James River Towing or Glander. Moreover, no other aspect of
the pretrial order implicates James River Towing or Glander as hav-
ing been independently at fault for securing CG-5151. Viewing the
            MCLEAN CONTRACTING v. WATERMAN STEAMSHIP                     5
pretrial order in its entirety, we have little difficulty concluding that
the magistrate judge did not err by determining that Waterman failed
to identify agency as a disputed issue for trial.

   Failure to identify a legal issue worthy of trial in the pretrial con-
ference or pretrial order waives the party’s right to have that issue
tried. Fed. R. Civ. P. 16 notes to 1983 Amendment ("[C]ounsel bear
a substantial responsibility for assisting the court in identifying the
factual issues worthy of trial. If counsel fail to identify an issue to the
court, the right to have the issue tried is waived."); Lexington Ins. Co.,
835 F.2d at 1368 ("[I]t certainly was well within the trial court’s
authority to require that objections be made in writing and to hold the
parties to this requirement when the issues were joined at trial.").
Because Waterman failed to identify agency as a disputed issue for
trial in the pretrial order after having been put on notice that
McLean’s theory of liability relied upon the existence of agency, the
district court was well within its discretion in deeming Waterman’s
third-party contractor defense waived and thereby excluding evidence
related to this defense.2

                                   III.

  Waterman also argues that the magistrate judge erred by applying
a presumption of fault that imputed to Waterman the fault of James
River Towing and Glander. The parties agree that, under admiralty
law, a moving vessel that allides with a stationary, visible object is
presumed to be at fault.3 See The Oregon, 158 U.S. 186, 192-93
(1895); Yarmouth Sea Prods. Ltd. v. Scully, 131 F.3d 389, 393 (4th
Cir. 1997) (restating this presumption of fault). Applying this pre-
sumption, the magistrate judge required Waterman to disprove that its
barge and the third parties having custody of the barge were at fault
  2
     As Waterman conceded at oral argument, it never sought to modify
the pretrial order. Thus, we have no occasion to consider whether such
a modification, if sought, would have been proper.
   3
     This presumption does not apply if the defendant shows that the alli-
sion was caused by an "Act of God." The magistrate judge found that
Waterman did not meet its burden of proving the "Act of God" defense
sufficient to excuse application of the presumption, and Waterman does
not appeal that finding.
6           MCLEAN CONTRACTING v. WATERMAN STEAMSHIP
in the allision. Finding that Waterman had not introduced any evi-
dence indicating what caused the barge to drift away from the port,
the magistrate judge concluded that Waterman had not met its burden
of proof to disprove the presumption of fault.

   Waterman correctly notes that the presumption of fault does not
apply to an in personam action against a barge owner when the per-
sons at fault are independent contractors and not agents of the barge
owner. Sturgis v. Boyer, 65 U.S. (24 How.) 110, 123 (1861); The
Clarita, 90 U.S. (23 Wall.) 1, 11 (1874); Delta Transload, Inc. v.
M.V. Navios Commander, 818 F.2d 445, 451 (5th Cir. 1987); The
John D. Rockefeller, 272 F. 67, 73 (4th Cir. 1921). As discussed
above, however, the magistrate judge reasonably assumed that James
River Towing and Glander were Waterman’s agents, and liability can
be imputed to a barge owner for the fault of his agents in an in perso-
nam action. See Workman v. Mayor of New York, 179 U.S. 552, 573
(1900) (holding that "[a] recovery can be had in personam . . . for a
maritime tort when the relation existing between the owner and mas-
ter and crew of the vessel, at the time of the negligent collision, was
that of master and servant."). Accordingly, the magistrate judge prop-
erly applied the presumption of fault to impute liability against Water-
man for the acts of James River Towing and Glander.

                                  IV.

   Because the magistrate judge reasonably excluded Waterman’s
third-party contractor defense pursuant to the pretrial order and prop-
erly applied a presumption of negligence to Waterman for the acts of
its agents, we affirm the magistrate’s judgment in favor of McLean.

                                                           AFFIRMED